OPINION UPON REHEARING.
Granger, C. J.
The appellants, in their petition for a rehearing, present the question of the correctness of the opinion in holding them guilty of laches in their proceeding'to reinstate the judgments that were satisfied on the first of June, 1889. It is said in the petition that there is a mistake as to dates that may have led the court to a mistaken conclusion. It will be seen, by reference to the opinion, that the court was in doubt as to the precise date of the order setting aside the sale that led to the entry of satisfaction of the judgments, it being there stated: “It does not appear when the motion was filed, nor when, after February, 1890, term, said sale and levy were set aside, and the time in the opinion is fixed as about April 28. The appellants now call attention to the fact that the abstract is incorrect and that the words, “after February, 1890, term,” should read “at the February, 1890, term,” and it is said that the exact time was February 25. It is also urged that the pleadings do not properly present the question of an estoppel.
We were, of course, justified in considering the case with the facts as they ‘ appeared in the record. However, taking the record as claimed, and disregarding the theory of laches, we do not see how a different result is to be arrived at. Our reasoning will be more intelligible if we briefly summarize the facts in connection with it.
The defendants’ judgments were obtained in November, 1886. Executions were taken thereon, and the homestead of the judgment debtor, being land other than that covered by the mortgage, was sold June 1, 1889, and the judgments satisfied of record, *734In November thereafter, the judgment debtor, Mrs. Newcomb, instituted proceedings to have the levy and sale set aside, and on the twenty-fifth of February, 1890, an order was entered setting aside the levy and sale. At the April term, 1890, of the court, a motion was filed to reinstate the judgments, which was granted. On the eleventh of March, 1890, between the times of setting aside the levy and sale of the homestead and the reinstatement of the judgments, the plaintiff firm purchased the mortgage in question, and afterwards instituted this proceeding to foreclose the same, making the appellants Boyd & Caughlin parties defendant. These facts present the condition of the liens as they appeared when the plaintiff obtained the mortgage, and, we think, independent of the question of laches, it had a right, in good faith, to rely on the facts as they appeared of record. It will be remembered that the appellants were the parties that brought about the condition of the record on which the plaintiff relied. While it was the duty of the plaintiff, in making its purchase, to take notice of the public records, as they indicated the condition of the lands covered by the mortgage, it was not required to take notice of the record condition of other real estate, not, presumably, affecting such lands, in the absence of notice to-that effect. At the time the mortgage was purchased, there were no judgment liens. The only rights the appellants had were those in action to create or reinstate judgments. The plaintiff was not required to take notice, of, nor to anticipate, such a right or .such proceedings. It seems to us to be an undoubted legal proposition that, as to third persons without notice, the entry of the satisfaction of the judgments was a suspension of the liens. In other4 words, as to Such parties, there were no liens. Had the plaintiffs, during that period, taken a new mortgage to secure an investment, relying upon the records, its right to protection *735would not be questioned. The difference, and the only one, is that it made the investment in a former security that, from the record, it had a right to believe was a first lien.
It is urged that the appellants were notin fault for the satisfaction of the judgments, because they honestly believed the sale of the other land was valid. In a very important sense, they were not in fault; that is, they made only an honest mistake. But such mistakes often lead to legal liabilities or losses. The same may be said of the plaintiff, in making the investment. It was not in fault. The appellant’s mistake entails upon one of the parties a loss. Under the familiar rule stated in the opinion, it should be the party causing it, where both are innocent. As to other points discussed, we are content with the reasoning of the former opinion, and the conclusion, therein announced is adhered to. . Aeeibmed. ■